UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 26, 2011 ST. BERNARD SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 0-50813 20-0996152 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 15333 Avenue of Science San Diego, CA 92128 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (858)676-2277 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Resignation of Officer On April 26, 2011, Mr. Brian Nugent resigned from his position as Chief Operating Officer with St. Bernard Software, Inc. (the “Company”). Mr. Nugent resigned from the Company for “Good Reason” as such term is defined in his Employment Agreement with the Company dated April 28, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ST. BERNARD SOFTWARE, INC. Dated: April 29, 2011 By: /s/Louis E. Ryan Louis E. Ryan Chief Executive Officer and Chairman of the Board of Directors
